﻿79.	 Mr. President, allow me, first of all, to join the previous speakers in conveying to you my warmest congratulations and best wishes and to associate myself whole-heartedly with the expressions of appreciation which have been voiced for the outstanding work of your predecessor, Mr. Amerasinghe, and for the work that the Secretary-General has accomplished with his usual efficiency. To you, Mr. President, I wish to convey my feelings of complete confidence, bearing in mind the closeness of the ties which unite our two countries and the special contribution which the Socialist Federal Republic of Yugoslavia has made to the strengthening of peace and to the development of international co-operation in Europe and throughout the world.
80.	This year, in particular, a significant event has occurred in the history of our two countries which provides a confirmation of the possibility of resolving controversies in a way both new and just. I am referring to the ratification by our respective national parliaments of the Agreements signed at Osimo in 1975. With the entry into force of these important agreements-and not without a grave sacrifice, which, however, it accepted with the conscience of the perspective it opened-Italy has put an end to a period of uncertainty and strain in its relations with the neighbouring and friendly people of Yugoslavia, and the foundations were thus laid for increasing fruitful co-operation between the two countries. This was an important event, not only for the parties directly concerned but also, I believe, for all those members of the international community which may find themselves confronted by similar situations. In accordance with the principles on which Italy bases the conduct of its foreign policy, we followed in this instance the method of the peaceful settlement of disputes, which consists in systematically and patiently searching for points of convergence and opportunities for co-operation. Italy therefore feels entitled to propose this method to the Assembly again at a time when new tensions and new conflicts are being added to those inherited from the past and threats to the peace of peoples become more serious, making the task of peace-keeping even more burdensome for the United Nations.
81.	With this session of the General Assembly, the great family of the United Nations also includes the Socialist Republic of Viet Nam and the Republic of Djibouti.
82.	May I be allowed to associate myself whole-heartedly with those who have addressed words of welcome and good wishes to these new Members and to their delegations here present.
83.	Italy already enjoys relations of friendship and cooperation with these States and proposes to amplify and develop them in the common interest.
84.	The United Nations has thus taken a further step, which we consider to be particularly significant, towards the goal of universality, which we believe is essential for the effective discharge of its functions and for the strengthening of its role and authority.
85.	In this respect, we welcome and fully approve of the report on the work of the Organization presented to the General Assembly at this session by Secretary- General Waldheim. In particular, we share the basic idea underlying the whole report, namely, his appeal to all Member States to harmonize their respective national interests in all sectors-political, military, social and administrative-with the long-term interests of the whole international community.
86.	Since strains and dangers on the international level originate not only from tensions between States but also from disputes and conflicts within States, between individuals, groups and their institutions, it is particularly urgent that greater efforts be made to enable the United Nations to play a larger role in the protection of human rights. We are therefore interested in any proposal and any useful initiative in this field, and we pledge our full support for the proposal to appoint a United Nations High Commissioner for Human Rights, while we also feel that the procedures envisaged in Economic and Social Council resolution 1503 should be strengthened.
87.	Italy is convinced that the individual person should be the focal-point of any institution which the international community seeks or proposes to set up, and that the dignity and the freedom of the individual person must represent the foundation, the reference point and the final aim of any system of guarantees between States. The United Nations must be able to respond in adequate terms to this appeal, inherent in contemporary history, and to this mission. This is the dramatic demand arising from a way of thinking that is becoming increasingly rooted and widespread in the world conscience and which, because of its growing intensity, can no longer be classified as a mere humanitarian reflex. To recognize it and to recognize its political nature is an act of realism, even though the differences of opinion as to the best means of satisfying it remain great.
88.	From the respect for and adherence to this mission, the United Nations can derive the impetus to act in a way that must be all the more incisive because the main problems afflicting mankind are becoming more acute and remain unsolved.
89.	In this respect, I wish to refer to the views expressed on Monday in this forum by the Belgian Minister for Foreign Affairs in his capacity as the current President of the Council of Ministers of the European Community.
90.	Italy is particularly aware that the continuation of the present deadlock in the Middle East has grave implications both for the security of the region and for international peace itself. We are especially aware of the urgent need to make a determined effort to reactivate, with the involved participation of all the interested parties, effective peace negotiations within the framework of the Geneva Peace Conference on the Middle East. In order for that to be possible, all the parties must make the maximum effort to summon up a firm resolve and a new determination to overcome distrust and renounce mutual preclusions.
91.	Italy is deeply aware of the need for a prompt resumption of the peace negotiations, and has therefore reiterated on numerous occasions its readiness to contribute to the search for solutions and to the stage of implementation, namely, through participation in a system of international guarantees within the framework of the United Nations. In the context of a global arrangement, the
Arab side will have to be ready to accept the right of Israel to live in peace within secure and recognized frontiers, just as Israel must be willing to recognize the national rights of the Palestinian people.
92.	We consider that the participation of the representatives of all the countries directly concerned, including the representatives of the Palestinian people, must be ensured in the peace negotiations in an appropriate manner, to be worked out in consultation among all the parties concerned.
93.	On several occasions Italy has stated the principles on which, in its view, the action aimed at achieving a just and lasting peace settlement must be based. As for the substance of the problem, they call for: the necessity of the withdrawal of the Israeli forces from all the territories occupied in June 1967 and refraining from all the measures-and I refer to the new ones as well as the old—which consolidate the fait accompli of the occupation, and therefore represent a course of action directly opposed to the desirable one: respect for the sovereignty, independence and territorial integrity of all the States of the region within secure, recognized and internationally guaranteed frontiers; concrete recognition of the legitimate right of the Palestinian people, who cannot be denied a fatherland, to express their own national identity, also through the constitution of a State entity.
94.	With great anxiety we also observe the other signs of conflict and distrust that darken the Middle East horizon and retard the prospect of a settlement. I refer in particular to the continuation of tension in southern Lebanon, a possible source of uncontrollable events. I should like to express the hope for the prompt cessation of the threats which still menace the unity, independence and territorial integrity of Lebanon and which impede the process of national reconstruction resolutely undertaken by the Lebanese Government on the basis of the inter-Arab agreements of autumn 1976.
95.	In Cyprus, too, there still exists a serious situation of painful confrontation We are convinced that a satisfactory settlement of the Cyprus dispute must be based on the objective of safeguarding the sovereignty, independence and territorial integrity of the country This can emerge only from a direct dialogue between the parties concerned and from the will to reconcile the divergent community needs in the higher interests of all Cypriots. We therefore continue to address to both parties the warmest appeal to explore together the path of dialogue and compromise.
96.	It is not only in the eastern Mediterranean that signs of tension, uncertainty and conflict persist; unfortunately we also find them, to an increasing extent, in the African continent, where they also provide opportunities for external interference and for artificial confrontations, both ideological and political, among the countries of the continent themselves, at the expense of their priority requirements of development and co-operation.
97.	In the Horn of Africa we are following with deep concern the heightening of tensions and, regrettably, of conflicts which are bringing grave sufferings to those friendly peoples and which run the risk of altering the
delicate equilibriums of an area of vital importance for international peace and co-operation.
98.	The positive solution of the question of Djibouti, which has attained independence peacefully and whose accession to the international community we welcome, has not yet been followed by appropriate negotiations for the solution of the other delicate problems of the region.
99.	Given the situation that has arisen between Ethiopia and Somalia, the most urgent and essential objective is that the two countries should find the way to reduce tension and to bring about the conditions for a constructive dialogue. To these two African countries, with which we are bound by profound ties of friendship and co-operation, we therefore address a warm appeal for peace from this prestigious forum of the United Nations General Assembly.
100.	The international community must do its utmost to encourage the initiatives that are being carried out within the framework of the principles and purposes of the Organization of African Unity in accordance with the Charter of the United Nations. The search for more stable and peaceful arrangements in the area, if they are to permit forms of fruitful co-operation among all the countries of the Horn of Africa, must be pursued through negotiations mindful of the aspirations of their people.
101.	We are also convinced that, in order to prevent the extension and exacerbation of the conflicts in Africa, we must stamp out as rapidly as possible the remaining vestiges of the colonial past and firmly oppose racist policies. The strategy which has recently been worked out in various international forums and which has found its most advanced formulations in the declarations of Lagos and of Maputo must be implemented through firm and co-ordinated action on the political and economic levels with the purpose of pressing for just and realistic negotiated solutions. In firmly and whole-heartedly supporting this line of action, we hope that it may be implemented by interventions designed to avoid bloody clashes between the forces that are most directly confronting each other.
102.	In the case of Southern Rhodesia, Italy supports the plan recently worked out by the United Kingdom with the support of the United States. Italy considers this plan as a comprehensive attempt to ensure a rapid, effective and ordered transfer of all powers to the peoples of Zimbabwe.
103.	For Namibia, the negotiating process initiated by the contact group of the five members of the Security Council provides the parties most directly concerned with a most valuable opportunity to ensure the exercise by the Namibian people of their right to self-determination and independence and to the exercise of their sovereignty.
104.	Here I should like to pay a tribute to the spirit of sacrifice and to the moral determination of those who in South Africa have decided to endorse the values of democracy, civil liberties and human dignity. Among them are men of all colours and creeds. Some of them have fallen along the difficult road they had chosen, and for all of them I wish to pay a tribute to the memory of Steven Biko, who just before his death was appealing for a non-racial society which would be just and equal for all and in which colour, creed and race would not be reasons for division or hatred.
105.	For the international community, the persistence of apartheid in South Africa poses problems, a valid response to which must be commensurate with the growing opposition of the majority of the South African population to a regime which is guilty of the most extreme examples of racial discrimination and violations of human rights. This response can only consist in the creation of a society open to contributions from all its ethnic members and to participation of all its citizens on the basis of equality.
106.	On the other hand, the news from other continents is more positive. In this connexion, I should like to recall my visit last June to the People's Republic of China, which further contributed to the strengthening of fruitful ties and co-operation between the two countries. Events of great importance for the international community have taken place this year in Asia. After the crises of previous years, that continent can today rediscover in a framework of greater detente and stability in inter-State relations a climate that favours the development among its countries of forms of closer collaboration which will pave the way for peace and economic development. We hope that such forms of co-operation may become deeper and more constructive in the years to come and that the causes of tension and crises that still exist in the area can be removed in a spirit of justice and fairness.
107.	Also, in inter-American relations certain developments encourage dialogue and understanding. Both the approval of the documents presented to the June Assembly of the Organization of American States and the recent signature in Washington of the agreements between Panama and the United States constitute proof of the will of the parties concerned to follow the path of negotiation and reconciliation of their respective claims. The presence at the signing of those agreements of the Heads of State from North and South America appears to us, moreover, to confer on those agreements and on the method followed in achieving, them a significance which goes beyond their specific legislative content and which underlines the general spirit of Pan-American co-operation and solidarity.
108.	The United Nations has a unique and irreplaceable role to play in tackling such problems as development and economic co-operation.
109.	The situation of the world economy continues to present disturbing features. We are indeed confronted by the persistence of marked imbalances in the international economic system, which, far from developing in accordance with expectations, has witnessed inter alia the continuation of serious inequalities between industrialized countries and developing countries and also inequalities within both categories of countries.
110.	The basic inadequacy of the strategies so far proposed to confront the serious problems of development
may be attributed certainly to the objective conditions of the present international economic situation, but also to the difficulties of perceiving the peculiar structural differences in the situations of the individual developing countries and of applying specific remedies to them.
111.	Those considerations underline the need for a renewed effort to achieve more and better results in the field of economic co-operation, establishing moreover an order of priority in the use of available resources. Italy is firmly convinced that the time has come to establish a new international economic order which would allow all States to follow the path of development most suited to their requirements and traditions and to play a more important role in the international decision-making processes. This goal will be successfully attained if we prove able to begin to solve existing problems, especially those concerning raw materials, trade, the transfer of technology and indebtedness, which are crucial for both developing and developed countries.
112.	The achievement of the new international economic order must be based on a concept of development to be assessed not only in quantitative terms but also, and above all, in terms of the social components which are to be closely connected with it. I am referring to the need to seek higher levels of nutrition, health care, education and housing, as well as adequate employment opportunities and an equitable distribution of wealth.
113.	The international community must base its own programme and action on the establishment of the prerequisites and material conditions which will allow the primary requirements of life to be met in all parts of the world. The objective of our co-operation efforts must be the gradual elimination of those obstacles which, in many parts of the globe, still impede the satisfaction of needs which constitute the basis of any other kind of concern which may be expressed about the dignity and fulfilment of the human person.
114.	For those reasons Italy, too, is committed, whether bilaterally or multilaterally, to facilitating the economic and social development of the developing countries.
115.	Moreover, the recognition that destabilizing factors exist in the international economic system and that we still have not solved many problems which characterize relations between the industrialized world and the developing countries necessarily lead us to emphasize the interdependence of the various economies and the growing awareness of the indivisibility of prosperity and progress.
116.	I should like at this point to comment on the results of the Conference on International Economic Co-operation. Undoubtedly those results have fallen short of expectations, even though the desire to continue the dialogue has been reiterated. The discussion of one point -for example, energy-was clearly inconclusive, since it was not even possible to agree on a forum for its continuation.
117.	On both the national and international levels, Italy is applying and promoting specific energy-saving measures and hopes that those countries whose energy consumption is relatively high will also increase their efforts to facilitate access to energy sources by those countries which most need them for their development.
118.	The reduction of consumption will have only relative significance, however, unless it is accompanied by a decisive effort of diversification based on nuclear energy suitably integrated, where possible, with the exploitation of other renewable sources. In this regard, Italy has noted with concern that in many countries programmes seem to be slowing down and that at the international level difficulties have been encountered in working out forms of co-operation for the peaceful development of nuclear energy.
119.	We must make a joint effort to solve existing problems so as to allow mankind to count on this irreplaceable resource, with due respect for environmental requirements and non-proliferation. The prospects for energy consumption in the coming years do not, in our opinion, permit delays and indecision.
120.	In this respect, the Italian Government considers that we must follow the path of dialogue and work out practical forms of co-operation in order to achieve a positive solution of these problems, which are so closely bound up with the needs which must be faced by numerous developing countries deprived, like Italy, of natural resources in this sector.
121.	For this purpose too, the Italian Government considers favourably the Secretary-General's proposal for the establishment of an energy institute within the United Nations system.
122.	Ours is a foreign policy of peace, solidarity and co-operation which, in conformity with precise national requirements and on the basis of a broad parliamentary convergence, continues to develop within three separate but interdependent frameworks: the European Community, the Atlantic Alliance and the United Nations.
123.	Italy is resolutely committed, with all its resources, to the building of a united Europe. For us. the election by direct universal suffrage of the European Parliament represents a highly significant moment in a democratic process aimed at achieving a more advanced step of political, economic and social integration. Moreover, since procedures under way for the admission to the European: community of Greece, Portugal and Spain. while confirming the solidarity of -the European community in the democratic choice which those countries have made. will also enlarge the external projection of the community itself.
124.	Indeed, the European Community has already demonstrated its desire to be not an egoistic and autarchic body defending positions of privilege, but a body which, instead, is open, in the largest possible way, to all forms of useful co-operation.
125.	The second major reference point for Italy is the Atlantic Alliance, in which it participates with the un-shakeable conviction that this Alliance still plays a decisive role in the maintenance of an equilibrium essential for safeguarding peace and developing a constructive dialogue
The third and largest sphere of external activity in which Italy participates is the universal sphere of the United Nations, which we feel is the most appropriate forum for dialogue, negotiation and meeting with all the countries of the world, and particularly the developing countries.
126.	The traditional support of my Government for the principle of the universality of the United Nations includes all the specialized agencies, which, together with the United Nations, constitute a unique and irreplaceable system of international co-operation.
127.	We cannot, therefore, but express our concern at the intentions expressed in the United States to leave the oldest of the United Nations specialized agencies, the 1LO, which today still plays an important role in the elaboration of international norms and policies in the labour field. We are confident that the United States, overcoming its otherwise understandable motives for dissatisfaction, can continue to make its contribution to the ILO so as to keep its original characteristics and operating efficiency
128.	Italy also whole-heartedly supports the efforts of the United Nations to achieve disarmament.
129.	Besides the moral judgment that we must express as we face the serious diversion of resources which, in the final reckoning, results from any arms race, and beyond any criticism we are bound to make of the tendency to pile up weapons of death and destruction, I believe that we must say aloud how mistaken it is to seek stability through military balances, in a continuous progression, when this could be achieved and defended at levels much less onerous for everybody. To defend the security of States and to prevent their peoples from sacrificing an excessive and ever-increasing share of the fruits of their labours, the only solution is the gradual, balanced reduction of existing military deterrents.
130.	To follow the path of arms limitation, moreover, means not only meeting the needs of life and development, which are immediate and urgent, but also promoting that relaxation of tension among States which may help to bring about, without necessarily indulging in Utopian hopes, concerted dialogue on the subject of general disarmament. With a view to a similar effort, the special session of the General Assembly next May represents a most valuable opportunity for the international community, and Italy, which, together with other countries, sponsored the initiative at the thirty-first session of the General Assembly, is constructively and actively working, especially in the Preparatory Committee, for its implementation and success.
131.	The preparation of a programme of general and complete disarmament also involves the establishment of certain priorities in a harmonious and balanced framework. Italy considers that these priorities must include both the search for significant measures of nuclear disarmament and efforts to make progress along the path leading to conventional disarmament, and in particular to the prohibition of chemical weapons. We therefore attach vital importance to the current negotiations between the Soviet Union and the United States for a limitation of nuclear weapons, and we hope that they will be accompanied by further progress towards specific reduction in existing atomic arsenals, as provided for in the Treaty on the Non-Proliferation of Nuclear Weapons. This Treaty is a highly important instrument also for achieving increased international co-operation in the peaceful uses of nuclear energy, and we hope that all those States which have not yet signed it will be able to do so.
132.	In order to encourage a balanced limitation of armaments, we must intensify and extend throughout the world the process of detente which in Europe was initiated some years ago and which in Belgrade is now about to receive its first verification.
133.	In this respect, I wish to point out that the Italian Government has always thought that the Belgrade meeting should tackle concretely and constructively the task entrusted to it by the Final Act of Helsinki to promote, without prejudice to a coherent development of detente, a renewed effort to implement all the provisions of the Final Act by the 35 signatory States. This view is reflected in the final document issued by the Preparatory Meeting, and there is every reason to hope that the debate about to take place in the Yugoslav capital will develop in accord with expectations.
134.	In order to ensure that detente is further consolidated and becomes an irreversible process in Europe, we think that we should all increase our efforts to promote that freer circulation of men, ideas and experience which will allow us to understand ever more clearly how the interests and the aspirations of peoples have a common denominator.
135.	Mr. President, allow me to conclude by saying that I am certain that, under your highly respected leadership, the work of this thirty-second session of the General Assembly will be fruitful and will be able to respond to the expectations of the international community. I can assure you that the Italian delegation will do its utmost to help you achieve this goal.
